EXHIBIT 10.1

THE OFFICE DEPOT, INC.

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

 

Effective August 1, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   ARTICLE ONE FOREWORD      1        1.01     

Purpose of the Plan

     1        1.02     

Plan Status

     1    ARTICLE TWO DEFINITIONS      1        2.01     

“Accounting Firm”

     1        2.02     

“Administrator”

     1        2.03     

“Applicable Multiple”

     1        2.04     

“Average Annual Bonus”

     1        2.05     

“Base Salary”

     2        2.06     

“Board”

     2        2.07     

“Cause”

     2        2.08     

“Change in Control”

     3        2.09     

“Chief Executive Officer”

     4        2.10     

“Code”

     4        2.11     

“Corporation”

     4        2.12     

“Director”

     4        2.13     

“Disability”

     4        2.14     

“Effective Date”

     4        2.15     

“Employer”

     4        2.16     

“ERISA”

     5        2.17     

“Exchange Act”

     5        2.18     

“Excise Tax”

     5        2.19     

“Exempt Person”

     5        2.20     

“Good Reason”

     5        2.21     

“Individual Agreement”

     6        2.22     

“Merger”

     6        2.23     

“Notice of Termination”

     6        2.24     

“Participant”

     6        2.25     

“Payment”

     6        2.26     

“Person”

     6        2.27     

“Plan”

     7        2.28     

“Qualifying Termination”

     7        2.29     

“Release”

     7        2.30     

“Release Consideration and Revocation Period”

     7        2.31     

“Release Consideration Period”

     7        2.32     

“Release Revocation Period”

     7        2.33     

“Separation from Service”

     7        2.34     

“Severance Benefits”

     7        2.35     

“Subsidiary”

     8        2.36     

“Tier”

     8    ARTICLE THREE ELIGIBILITY AND PARTICIPATION      8        3.01     

Eligibility on the Effective Date

     8        3.02     

Future Eligibility

     8   

 

i



--------------------------------------------------------------------------------

    3.03     

Exclusive Benefits

     9        3.04     

End of Participation

     9    ARTICLE FOUR SEVERANCE BENEFITS      9        4.01     

Qualifying Termination

     9        4.02     

Section 409A

     11        4.03     

Enforcement Costs

     12        4.04     

Section 280G

     12    ARTICLE FIVE AMENDMENT AND TERMINATION      14    ARTICLE SIX
MISCELLANEOUS      14        6.01     

Participant Rights

     14        6.02     

Administrator Authority

     14        6.03     

Claims and Appeals Procedure

     15        6.04     

Reliance on Tables and Reports

     18        6.05     

Expenses

     18        6.06     

Disputes

     18        6.07     

Successors

     19        6.08     

Gender and Number

     19        6.09     

References to Other Plans and Programs

     19        6.10     

Notices

     19        6.11     

Service of Legal Process

     19        6.12     

Plan Year

     20        6.13     

No Duty to Mitigate

     20        6.14     

Withholding of Taxes

     20        6.15     

Governing Law

     20        6.16     

Validity/Severability

     20        6.17     

Miscellaneous

     20        6.18     

Source of Payments

     20        6.19     

Survival of Provisions

     21   

 

ii



--------------------------------------------------------------------------------

ARTICLE ONE

FOREWORD

1.01 Purpose of the Plan

The Corporation considers it essential to the best interests of its shareholders
to foster the continued employment of key management personnel in the face of a
possible change in control of the Corporation. As such, in accordance with the
terms of this Plan, effective August 1, 2014, the Corporation will provide
Severance Benefits to an eligible employee in the event of the Qualifying
Termination of the eligible employee’s employment in connection with a Change in
Control. No benefits will be provided pursuant to this Plan for any purpose
whatsoever except upon the occurrence of a Change in Control.

Capitalized terms used throughout the Plan have the meanings set forth in
Article Two, except as otherwise defined in the Plan or where the context
clearly requires otherwise.

1.02 Plan Status

The Plan is intended to be a top hat plan for a select group of management or
highly compensated executives for purposes of ERISA, such that it is subject
only to the administration and enforcement provisions of ERISA.

ARTICLE TWO

DEFINITIONS

Where the following words and phrases appear in this Plan with initial capital
letters, they shall have the meaning set forth below, unless a different meaning
is plainly required by the context.

2.01 “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm (with experience in
performing the calculations regarding the applicability Code Section 280G and of
the tax imposed by Code Section 4999) selected by the Corporation immediately
prior to a Change of Control.

2.02 “Administrator” means the Compensation Committee of the Board.

2.03 “Applicable Multiple” means two (2) for a Participant classified by the
Administrator as Tier 1 and one and a half (1 1⁄2) for a Participant classified
by the Administrator as Tier 2.

2.04 “Average Annual Bonus” means, with respect to a Participant:

(i) in the event of a Separation from Service that occurs during the
Corporation’s fiscal years beginning in 2013, 2014 and 2015, the larger of
(A) the Participant’s target annual cash incentive in effect for such fiscal
year in which the Participant’s Separation from Service with the Employer
occurs, and (B) the Participant’s target annual cash incentive in effect for the
fiscal year immediately preceding the Corporation’s fiscal year in which the
effective date of the Change in Control occurs;

 

1



--------------------------------------------------------------------------------

(ii) thereafter, the average of the actual annual incentive payments received by
the Participant for the three consecutive fiscal years of the Employer which
employs the Participant immediately preceding the Corporation’s fiscal year in
which the Participant’s Separation from Service occurs;

provided, that if a Participant has fewer than three consecutive fiscal years of
service at the time of the Participant’s Separation from Service, the amount in
clause (ii) above shall instead be the Participant’s target annual cash
incentive in effect for such fiscal year in which the Participant’s Separation
from Service occurs; and provided, further, that if the Participant’s Separation
from Service is for Good Reason due to a reduction in the Participant’s target
annual cash incentive pursuant to Section 2.20(iii), any such reduction will be
disregarded in calculating the Participant’s Average Annual Bonus.

2.05 “Base Salary” means, with respect to a Participant, the Participant’s
annual base salary in effect on the date of the Participant’s Separation from
Service; provided, however, that if the Participant’s Separation from Service is
for Good Reason due to a reduction in the Participant’s annual base salary
pursuant to Section 2.20(ii), the Participant’s Base Salary will be the
Participant’s annual base salary in effect immediately before such reduction.

2.06 “Board” means the Board of Directors of the Corporation.

2.07 “Cause” means, with respect to a Participant, the Participant’s Separation
from Service due to the Participant’s:

(i) continued failure to substantially perform his or her duties with the
Employer (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness or any such failure after the
issuance of a Notice of Termination by the Participant for Good Reason pursuant
to Section 2.20(i) or (v)), after a written demand for substantial performance
is delivered to the Participant by the Board or the Chief Executive Officer,
which demand specifically identifies the manner in which the Board or the Chief
Executive Officer believes that the Participant has not substantially performed
his or her duties;

(ii) willful engagement in conduct that is demonstrably and materially injurious
to the Employer, monetarily or otherwise; or

(iii) conviction of, or entering into a plea of either guilty or nolo contendere
to, any felony, including, but not limited to, a felony involving moral
turpitude, embezzlement, theft or similar act that occurred during or in the
course of the Participant’s employment with the Employer.

A Participant’s Separation from Service shall not be deemed to be for “Cause”
unless and until the Corporation delivers to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the Board, finding that the Participant is guilty of the conduct described in
any of clauses (i)-

 

2



--------------------------------------------------------------------------------

(iii) above, after having afforded the Participant a reasonable opportunity to
appear (with counsel) before the Board. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, the Participant
shall have thirty (30) days from the delivery of the Notice of Termination by
the Corporation within which to cure any acts constituting “Cause”; provided,
however, that if the Corporation reasonably expects irreparable injury from a
delay of thirty (30) days, the Corporation may give the Participant notice of
such shorter period within which to cure as is reasonable under the
circumstances, which may include the termination of the Participant’s employment
without notice and with immediate effect.

For purposes of this Plan, an act, or failure to act, shall not be deemed to be
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without a reasonable belief that the action or omission was in the best
interests of the Employer.

2.08 “Change in Control” means the occurrence of one of the following events:

(i) if any Person, other than an Exempt Person, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 30% or more (the “CIC
Percentage”) of the combined voting power of the Corporation’s then-outstanding
securities; provided, however, that if such Person first obtains the approval of
the Board to acquire the CIC Percentage, then no Change in Control shall be
deemed to have occurred unless and until such Person obtains a CIC Percentage
ownership of the combined voting power of the Corporation’s then-outstanding
securities without having first obtained the approval of the Board; or

(ii) if any Person, other than an Exempt Person, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing greater than 50% of
the combined voting power of the Corporation’s then-outstanding securities,
whether or not the Board shall have first given its approval to such
acquisition; or

(iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Corporation’s
shareholders was approved by at least one-half of the directors then still in
office who either were directors at the beginning of the period or whose
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(iv) the consummation of a merger or consolidation of the Corporation with any
other corporation; provided, however, a Change in Control shall not be deemed to
have occurred: (i) if such merger or consolidation would result in all or a
portion of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) either directly
or indirectly more than 50% of the combined voting power of the securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation, or (ii) if the corporate existence of the Corporation
is not affected and following the merger or consolidation, the majority of the
Corporation’s Executive Committee, or if no such body then exists, the majority
of the Tier 1

 

3



--------------------------------------------------------------------------------

Participants retain their positions with the Corporation (disregarding any such
Participant whose employment terminates for reasons other than due to a
termination by the Corporation without Cause or a termination by such
Participant for Good Reason) and the directors of the Corporation prior to such
merger or consolidation constitute at least a majority of the Board of the
Corporation or the entity that directly or indirectly controls the Corporation
after such merger or consolidation; or

(v) the sale or disposition by the Corporation of all or substantially all the
Corporation’s assets, other than a sale to an Exempt Person; or

(vi) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.

2.09 “Chief Executive Officer” means the Chief Executive Officer of the
Corporation.

2.10 “Code” means the Internal Revenue Code of 1986, as amended and the
proposed, temporary and final regulations promulgated thereunder. Reference to
any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

2.11 “Corporation” means Office Depot, Inc., a Delaware corporation, or its
successor or assignee (or both, or more than one of each or both).

2.12 “Director” means a member of the Board.

2.13 “Disability” shall mean, with respect to a Participant,

(i) the Participant’s inability, due to physical or mental incapacity, to
substantially perform the Participant’s duties and responsibilities for the
Employer for one hundred eighty (180) days out of any three hundred sixty-five
(365) day period or one hundred twenty (120) consecutive days; or

(ii) the date on which the insurer or administrator under the Employer’s program
of long-term disability insurance determines that the Participant is eligible to
commence benefits under such insurance.

Any question as to the existence of a Participant’s Disability as to which the
Participant and the Corporation cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Participant and the
Corporation. If the Participant and the Corporation cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Corporation and
the Participant shall be final and conclusive for all purposes of this Plan.

2.14 “Effective Date” means August 1, 2014.

2.15 “Employer” means the Corporation and the Subsidiaries.

 

4



--------------------------------------------------------------------------------

2.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder. Reference to any section or subsection
of the Exchange Act includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

2.18 “Excise Tax” shall mean, collectively, (i) the tax imposed by Code
Section 4999 by reason of being “contingent on a change in ownership or control”
of the Corporation, within the meaning of Code Section 280G, and (ii) any
similar tax imposed by state or local law, and (iii) any interest or penalties
with respect to any tax described in clause (i) or (ii).

2.19 “Exempt Person” means an employee benefit plan of the Employer or a trustee
or other administrator or fiduciary holding securities under an employee benefit
plan of the Employer.

2.20 “Good Reason” means, with respect to a Participant, the occurrence of any
one or more of the following:

(i) the assignment of any duties to the Participant that are materially
inconsistent with the Participant’s responsibilities for the Employer as in
effect immediately prior to the effective date of the Change in Control or a
significant adverse alteration in the Participant’s responsibilities for the
Employer from those in effect immediately prior to the effective date of the
Change in Control; or

(ii) a material reduction in the Participant’s annual base salary as in effect
on the date the Participant is first selected for participation in the Plan (as
such annual base salary may be increased from time to time), except for
across-the-board annual base salary reductions affecting similarly-situated
executives of the Employer; or

(iii) a material reduction in the Participant’s target annual cash incentive as
in effect immediately prior to the effective date of the Change in Control
without replacement by a reasonably comparable alternative arrangement; or

(iv) a material reduction in the aggregate benefits and compensation, including
paid time off, welfare benefits, short-term incentives, pension, life insurance,
healthcare, and disability plans, as compared to such aggregate benefits and
compensation in effect immediately prior to the effective date of the Change in
Control; or

(v) the relocation of the Employer’s offices at which the Participant is
principally employed immediately prior to the effective date of the Change in
Control to a location more than fifty miles (or such longer distance that is the
minimum permissible distance under the circumstances for purposes of the

 

5



--------------------------------------------------------------------------------

involuntary separation from service standards under the Treasury Regulations or
other guidance under Code Section 409A) from such location, except for required
travel on the Employer’s business to an extent substantially consistent with the
Participant’s business travel obligations prior to the effective date of the
Change in Control; or

(vi) the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform the Plan;

provided, however, that a Participant will only have Good Reason if he or she
provides Notice of Termination to the Corporation of the existence of the event
or circumstance constituting Good Reason specified in any of the preceding
clauses within ninety (90) days of the initial existence of such event or
circumstances and if such event or circumstance is not cured within thirty
(30) days after the Participant gives such Notice of Termination. If a
Participant initiates his or her Separation from Service for Good Reason, the
actual Separation from Service must occur within sixty (60) days after the date
of the Notice of Termination. A Participant’s failure to timely give Notice of
Termination of the occurrence of a specific event that would otherwise
constitute Good Reason will not constitute a waiver of the Participant’s right
to give notice of any new subsequent event that would constitute Good Reason
that occurs after such prior event (regardless of whether the new subsequent
event is of the same or different nature as the preceding event).

2.21 “Individual Agreement” means, with respect to a Participant, an individual
change in control agreement under which the Participant became entitled to
severance protection with respect to the Merger.

2.22 “Merger” means the transaction pursuant to which OfficeMax Incorporated
became an indirect wholly-owned subsidiary of the Corporation.

2.23 “Notice of Termination” means a written notice of termination of employment
for Cause or Disability given by the Employer to a Participant or a written
notice of termination of employment for Good Reason given by a Participant to
the Corporation, in either case in the manner specified in Section 6.10, which
states the specific termination provision in the Plan relied upon for the
termination, sets forth in reasonable detail the facts and circumstances claimed
to provide the basis for termination under the provision so indicated, and
specifies the Participant’s date of termination.

2.24 “Participant” means each individual who has become a Participant under
Section 3.01 and who has not ceased to be a Participant under Section 3.04.

2.25 “Payment” means any payment or benefit in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) received or to be received by a
Participant or for the benefit of a Participant, whether payable under the terms
of this Plan or any other plan, arrangement or agreement with the Employer or an
affiliate of the Employer.

2.26 “Person” means any “person” or “group” as those terms are used in Sections
13(d) and 14(d) of the Exchange Act.

 

6



--------------------------------------------------------------------------------

2.27 “Plan” means this Office Depot, Inc. Executive Change in Control Severance
Plan, as it may be amended from time to time, or any successor plan, program or
arrangement thereto.

2.28 “Qualifying Termination” means, with respect to a Participant, the
Participant’s Separation from Service initiated by the Employer other than for
Cause or initiated by the Participant for Good Reason, in either case during the
time period commencing on the effective date of a Change in Control and
continuing until the earlier of (i) the two-year anniversary of such date, or
(ii) the date of the Participant’s Separation from Service by reason of
Disability or the Participant’s death. In addition, if (x) the Employer
initiates the Participant’s Separation from Service without Cause during the
six-month period ending on the effective date of a Change in Control at the
request of a third party engaging in a transaction or series of transactions
that would result in a Change in Control and in contemplation of a Change in
Control, or (y) the Participant initiates the Participant’s Separation from
Service for Good Reason during the six-month period ending on the effective date
of a Change in Control, then the Participant’s Separation from Service shall be
deemed to have occurred immediately following the Change in Control such that it
shall be deemed a Qualifying Termination.

2.29 “Release” means an agreement under which a Participant provides release of
claims against the Employer and agrees to confidentiality, non-competition (with
a duration of twenty-four (24) months for a Tier 1 Participant and a duration of
eighteen (18) months for a Tier 2 Participant), non-solicitation (with a
duration of twelve (12) months), non-disparagement and cooperation restrictive
covenants in a form provided to the Participant by the Employer in connection
with the payment of benefits under this Plan.

2.30 “Release Consideration and Revocation Period” means the combined total of
the Release Consideration Period and the Release Revocation Period.

2.31 “Release Consideration Period” means the period of time specified by the
Release, not to exceed forty-five (45) days, during which the affected
Participant is permitted to consider whether or not to sign the Release.

2.32 “Release Revocation Period” means the period of time specified by the
Release, not to exceed seven (7) days, during which the Participant is permitted
to revoke the executed Release.

2.33 “Separation from Service” means “separation from service” from the
affiliated companies as described under Code Section 409A(a)(2)(A)(i) and any
governing Internal Revenue Service guidance and Treasury regulations. A
Participant who is both an employee of the affiliated companies and a Director
will not have a Separation from Service until he or she has a Separation from
Service with respect to both his or her employment and his or her Board
membership. For this purpose, the term “affiliated companies” means the Employer
and any affiliate with which any entity comprising the Employer is treated as a
single employer under Code Section 414(b) or 414(c).

2.34 “Severance Benefits” means the severance pay and the other benefits payable
to a Participant pursuant to Article Four of the Plan.

 

7



--------------------------------------------------------------------------------

2.35 “Subsidiary” means any entity in which the Corporation, directly or
indirectly, beneficially owns more than fifty percent (50%) of such entity’s
equity interest by vote and value.

2.36 “Tier” means the classification of a Participant as either Tier 1 or Tier
2, as specified by the Administrator.

ARTICLE THREE

ELIGIBILITY AND PARTICIPATION

3.01 Eligibility on the Effective Date

As of the Effective Date, the Administrator has approved via resolution several
executives for participation in the Plan, including their respective Tier
classifications, and has provided notice to each such executive of his or her
selection for Plan participation in the manner provided by Section 6.10. Each
such executive will become a Participant once he or she signs a copy of his or
her notification letter and returns such signed notification letter to the
Administrator. Each Participant will be notified by the Administrator as to the
commencement date of their status as a Participant.

The Corporation is currently a party to Individual Agreements with certain of
the Participants under which severance protection periods were triggered on
November 5, 2013, with respect to the Merger. Such Participant’s entitlement to
severance benefits will be determined solely under the Participant’s Individual
Agreement with respect to a termination of the Participant’s employment on or
prior to November 5, 2015 (for an individual employed by the Corporation
immediately prior to the Merger) or November 30, 2015 (for an individual
employed by OfficeMax Incorporated immediately prior to the Merger). Following
the applicable November 2015 expiration date, such Participant’s entitlement to
severance benefits in connection with a Change in Control after the Effective
Date will be determined solely under this Plan. In this regard, as a condition
to receiving benefits under the terms of this Plan, (i) each Participant with an
Individual Agreement who was employed by OfficeMax Incorporated immediately
prior to the Merger must acknowledge and confirm that such Individual Agreement
will expire automatically by its terms on November 30, 2015, and that if a
change in control transaction other than the Merger occurs on or prior to
November 30, 2015, such Individual Agreement provides no additional benefits
with respect to such change in control transaction beyond those already provided
by such Individual Agreement with respect to the Merger, and (ii) each
Participant with an Individual Agreement who was employed by the Corporation
immediately prior to the Merger must agree to the termination of such Individual
Agreement effective November 5, 2015, and that if a change in control
transaction other than the Merger occurs prior to November 5, 2015, (x) such
Individual Agreement provides no additional benefits with respect to such change
in control transaction beyond those already provided by such Individual
Agreement with respect to the Merger, and (y) a new protection period will not
commence under such Individual Agreement with respect to such change in change
in control transaction.

3.02 Future Eligibility

The Administrator may approve via resolution additional executives as Tier 1 or
Tier 2 Participants subsequent to the Effective Date and will provide notice to
each such executive of his or her selection for Plan participation in the manner
provided by Section 6.10. Each such executive will become a Participant once he
or she signs a copy of his or her notification letter and returns such signed
notification letter to the Administrator.

 

8



--------------------------------------------------------------------------------

3.03 Exclusive Benefits. Any Severance Benefits payable to a Participant under
this Plan will be paid solely in lieu of, and not in addition to, any severance
benefits payable under any offer letter, severance arrangement or other program
or agreement on account of the Participant’s termination of employment with the
Employer.

3.04 End of Participation

An individual shall cease to be a Participant on the date on which the
individual ceases to be an employee of the Employer other than by way of a
Qualifying Termination. A Participant may discontinue his or her status as a
Participant at any time by a prospectively or immediately effective written
document that is delivered to the Administrator in the manner specified in
Section 6.10. Except as provided in the next sentence, the Administrator may, by
resolution, discontinue an individual’s status as a Participant; provided,
however, that no such discontinuance shall become effective (i) during the
one-year period following the date on which advance written notice of such
discontinuance is provided to the affected Participant in the manner specified
in Section 6.10, or (ii) during the period beginning on the effective date of a
Change in Control and ending 24 months after the effective date of such Change
in Control. In the event that an individual incurs a Qualifying Termination
while still a Participant, such individual shall remain a Participant until all
compensation and benefits required to be provided to the Participant under the
terms of the Plan on account of such Qualified Termination have been so
provided.

ARTICLE FOUR

SEVERANCE BENEFITS

4.01 Qualifying Termination

(a) Eligibility. A Participant will be eligible for the Severance Benefits
described in this Section 4.01 upon a Qualifying Termination, subject to the
Release requirement specified below. Within seven (7) days following the date of
the Separation from Service, the Corporation shall provide the Participant with
a Release. As a condition of receiving the Severance Benefits described in
subsections (b), (c), (d), (e) and (g), the Participant must execute and deliver
the Release to the Corporation within the Release Consideration Period, the
Release Revocation Period must expire without revocation of the Release by the
Participant, and the Participant must comply with the restrictive covenants set
out in the Release. In the event the Participant breaches one or more of such
restrictive covenants, the Participant will forfeit any such Severance Benefits
that have not been paid or provided to the Participant and must repay to the
Corporation the amount (or equivalent cash value) of any such Severance Benefit
that has been paid to the Participant.

(b) Pro-Rata Bonus for Year of Termination. If, on account of the Participant’s
termination of employment with the Employer, the Participant forfeits the
Participant’s right to earn a payment under an annual cash incentive plan
maintained by the Employer for the performance period containing the date of
such termination of employment, the Corporation shall pay to the Participant a
lump sum cash payment

 

9



--------------------------------------------------------------------------------

equal to the amount of the annual cash incentive payment to which the
Participant would have been entitled under such plan for such performance period
but for the Participant’s termination of employment, determined on the basis of
actual achievement of the performance goals applicable under such plan for such
performance period (the “Actual Bonus”), multiplied by a fraction (i) the
numerator of which equals the number of days in such performance period during
which the Participant was employed by the Employer (rounded up to the next
highest number of days in the case of a partial day of employment), and (ii) the
denominator of which is the total number of days in such performance period.
This amount shall be paid to the Participant in a lump sum on the later of
(x) the date on which the Actual Bonus would have been paid to the Participant
under such plan but for the Participant’s termination of employment during such
performance period, or (y) within sixty (60) days following the date of the
Participant’s Separation from Service (except as provided in Section 4.02(f) and
subject to the requirements of Section 4.02(e)).

(c) Prior Year Bonus. If, on account of the Participant’s termination of
employment with the Employer, the Participant forfeits the Participant’s right
to earn a payment under an annual cash incentive plan maintained by the Employer
for the performance period ending immediately prior to the date of such
termination of employment, the Corporation shall pay to the Participant a lump
sum cash payment equal to the amount of the annual cash incentive payment to
which the Participant would have been entitled under such plan for such
performance period but for the Participant’s termination of employment,
determined on the basis of actual achievement of the performance goals
applicable under such plan for such performance period (the “Prior Year Bonus”).
This amount shall be paid to the Participant in a lump sum on the later of
(x) the date on which the Prior Year Bonus would have been paid to the
Participant under such plan but for the Participant’s termination of employment
during such performance period, or (y) within sixty (60) days following the date
of the Participant’s Separation from Service (except as provided in
Section 4.02(f) and subject to the requirements of Section 4.02(e)).

(d) CIC Severance Amount. The Corporation shall pay to the Participant an amount
equal to the Participant’s Applicable Multiple multiplied by the sum of the
Participant’s (i) Base Salary, and (ii) Average Annual Bonus. This amount shall
be paid to the Participant in a lump sum within sixty (60) days following the
date of the Participant’s Separation from Service (except as provided in
Section 4.02(f) and subject to the requirements of Section 4.02(e)).

(e) COBRA Payment. The Corporation shall pay to the Participant an amount equal
to eighteen (18) times the COBRA charge in effect on the date of the
Participant’s Separation from Service for the type of Employer-provided group
health plan coverage in effect for the Participant (e.g., family coverage) on
the date of the Participant’s Separation from Service less the active employee
charge for such coverage in effect on the date of the Participant’s Separation
from Service. This amount shall be paid to the Participant in a lump sum within
sixty (60) days following the date of the Participant’s Separation from Service
(except as provided in Section 4.02(f) and subject to the requirements of
Section 4.02(e)).

(f) Equity and Long-Term Incentives. Any equity or long-term compensation grant
or award outstanding to the Participant shall be treated as specified by the
terms of the applicable equity or long-term incentive compensation plan under
which the grant or award was made and the applicable award agreement.

 

10



--------------------------------------------------------------------------------

(g) Outplacement. Subject to the requirement of Section 4.02(e), within sixty
(60) days following the date of the Participant’s Separation from Service, the
Employer shall make available a 24-month executive outplacement services package
for the Participant from the provider generally used by the Employer for such
purposes.

4.02 Section 409A

(a) To the extent necessary to ensure compliance with Code Section 409A, the
provisions of this Section 4.02 shall govern in all cases over any contrary or
conflicting provision in the Plan.

(b) It is the intent of the Corporation that this Plan comply with the
requirements of Code Section 409A and all guidance issued thereunder by the U.S.
Internal Revenue Service with respect to any nonqualified deferred compensation
subject to Code Section 409A. The Plan shall be interpreted and administered to
maximize the exemptions from Code Section 409A and, to the extent the Plan
provides for deferred compensation subject to Code Section 409A, to comply with
Code Section 409A and to avoid the imposition of tax, interest and/or penalties
upon any Participant under Code Section 409A.

(c) The Corporation does not, however, assume any economic burdens associated
with Code Section 409A. Although the Corporation intends to administer the Plan
to prevent taxation under Code Section 409A, it does not represent or warrant
that the Plan complies with any provision of federal, state, local, or
non-United States law. The Corporation, the Subsidiaries, and their respective
directors, officers, employees and advisers will not be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest, or penalties the Participant may owe as a result of
participation in the Plan. Neither the Corporation nor the Subsidiaries or
affiliates have any obligation to indemnify or otherwise protect any Participant
from any obligation to pay taxes under Code Section 409A.

(d) The right to a series of payments under the Plan will be treated as a right
to a series of separate payments. Each such payment that is made within 2- 1⁄2
months following the end of the year that contains the date of the Participant’s
Separation from Service is intended to be exempt from Code Section 409A as a
short-term deferral within the meaning of the final regulations under Code
Section 409A. Each such payment that is made later than 2- 1⁄2 months following
the end of the year that contains the date of the Participant’s Separation from
Service is intended to be exempt under the two-times exception of Treasury Reg.
§ 1.409A-1(b)(9)(iii), up to the limitation on the availability of that
exception specified in the regulation. Then, each payment that is made after the
two-times exception ceases to be available shall be subject to delay, as
necessary, in accordance with Section 4.02(f) below.

(e) To the extent necessary to comply with Code Section 409A, in no event may a
Participant, directly or indirectly, designate the taxable year of payment. In
particular, to the extent necessary to comply with Code Section 409A, if any
payment to a Participant under this Plan is conditioned upon the Participant’s
executing and not revoking a Release and if the designated payment period for
such payment begins in one taxable year and ends in the next taxable year, the
payment will be made in the later taxable year.

 

11



--------------------------------------------------------------------------------

(f) To the extent necessary to comply with Code Section 409A, references in this
Plan to “termination of employment” or “terminates employment” (and similar
references) shall have the same meaning as Separation from Service, and no
payment subject to Code Section 409A that is payable upon a termination of
employment shall be paid unless and until (and not later than applicable in
compliance with Code Section 409A) the Participant incurs a Separation from
Service. In addition, if the Participant is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) at the time of his or her Separation
from Service, any nonqualified deferred compensation subject to Code
Section 409A that would otherwise have been payable on account of, and within
the first six months following, the Participant’s Separation from Service, and
not by reason of another event under Code Section 409A(a)(2)(A), will become
payable on the first business day after six months following the date of the
Participant’s Separation from Service or, if earlier, the date of the
Participant’s death.

(g) To the extent that any reimbursement by the Employer to a Participant of
eligible expenses under this Plan constitutes a “deferral of compensation”
within the meaning of Code Section 409A (a “Reimbursement”) (i) the Participant
must request the Reimbursement (with substantiation of the expense incurred) no
later than 30 days following the date on which the Participant incurs the
corresponding eligible expense; (ii) subject to any shorter time period provided
in any expense reimbursement policy of the Employer or specifically provided
otherwise in this Plan, the Employer shall make the Reimbursement to the
Participant on or before the last day of the calendar year following the
calendar year in which the Participant incurred the eligible expense; (iii) the
Participant’s right to Reimbursement shall not be subject to liquidation or
exchange for another benefit; (iv) the amount eligible for Reimbursement in one
calendar year shall not affect the amount eligible for Reimbursement in any
other calendar year; and (v) except as specifically provided otherwise in this
Plan, the period during which the Participant may incur expenses that are
eligible for Reimbursement is limited to five calendar years following the
calendar year in which the Participant’s Separation from Service occurs.

4.03 Enforcement Costs

All expenses of a Participant incurred in enforcing the Participant’s rights
and/or to recover the Participant’s benefits under this Article Four, including
but not limited to, reasonable attorneys’ fees, court costs, arbitration costs,
and other reasonable expenses shall be paid by the Corporation if the
Participant prevails on any substantive issue in such proceeding. The
Corporation shall pay or reimburse the Participant for such fees, costs and
expenses, promptly upon presentment of appropriate documentation, subject to
Section 4.02(g).

4.04 Section 280G

(a) A Participant shall bear all expense of, and be solely responsible for, any
Excise Tax; provided, however, that any payment or benefit received or to be
received by the Participant (whether payable under the terms of this Plan or any
other plan, arrangement or agreement with the Employer or an affiliate of the
Employer (collectively, the “Payments”) that would constitute a “parachute
payment” within the meaning of Code

 

12



--------------------------------------------------------------------------------

Section 280G shall be reduced to the extent necessary so that no portion thereof
shall be subject to the Excise Tax but only if, by reason of such reduction, the
net after-tax benefit received by the Participant shall exceed the net after-tax
benefit that would be received by the Participant if no such reduction was made.

(b) The “net after-tax benefit” shall mean (i) the Payments which the
Participant receives or is then entitled to receive from the Employer that would
constitute “parachute payments” within the meaning of Code Section 280G, less
(ii) the amount of all federal, state and local income and employment taxes
payable by the Participant with respect to the foregoing calculated at the
highest marginal income tax rate for each year in which the foregoing shall be
paid to the Participant (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing),
less (iii) the amount of Excise Tax imposed with respect to the payments and
benefits described in (b)(i) above.

(c) All determinations under this Section 4.04 will be made by an Accounting
Firm. The Accounting Firm shall be required, in part, to evaluate the extent to
which payments are exempt from Section 280G as reasonable compensation for
services rendered before or after the Change in Control. All fees and expenses
of the Accounting Firm shall be paid solely by the Corporation. The Corporation
will direct the Accounting Firm to submit any determination it makes under this
Section 4.04 and detailed supporting calculations to both the Participant and
the Corporation as soon as reasonably practicable following the Change of
Control.

(d) If the Accounting Firm determines that one or more reductions are required
under this Section 4.04, such Payments shall be reduced in the order that would
provide the Participant with the largest amount of after-tax proceeds (with such
order, to the extent permitted by Code Sections 280G and 409A designated by the
Participant, or otherwise determined by the Accounting Firm) to the extent
necessary so that no portion thereof shall be subject to the Excise Tax, and the
Corporation shall pay such reduced amount to the Participant. The Participant
shall at any time have the unilateral right to forfeit any equity award in whole
or in part.

(e) As a result of the uncertainty in the application of Code Section 280G at
the time that the Accounting Firm makes its determinations under this
Section 4.04, it is possible that amounts will have been paid or distributed to
the Participant that should not have been paid or distributed (collectively, the
“Overpayments”), or that additional amounts should be paid or distributed to the
Participant (collectively, the “Underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Employer or the Participant, which assertion the
Accounting Firm believes has a high probability of success or is otherwise based
on controlling precedent or substantial authority, that an Overpayment has been
made, the Participant must repay the Overpayment to the Corporation, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Corporation unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Participant and
the Corporation of that determination, and the Corporation will promptly pay the
amount of that Underpayment to the Participant without interest.

 

13



--------------------------------------------------------------------------------

(f) The parties will provide the Accounting Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 4.04. For purposes of making the calculations
required by this Section 4.04, the Accounting Firm may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and 4999.

ARTICLE FIVE

AMENDMENT AND TERMINATION

Subject to the next sentence, the Administrator shall have the right at any time
and from time to time, by instrument in writing, to amend, modify, alter, or
terminate the Plan in whole or in part. Notwithstanding the foregoing or
anything in this Plan to the contrary, the Administrator may not amend, modify,
alter or terminate this Plan so as to adversely affect payments or benefits then
payable, or which could become payable, to a Participant under the Plan, except
to the minimum extent required to comply with any applicable law, (i) during the
one-year period following the date on which advance written notice of such
amendment, modification, alteration or termination is provided to the affected
Participant in the manner specified in Section 6.10, or (ii) during the period
beginning on the effective date of a Change in Control and ending 24 months
after the effective date of such Change in Control.

ARTICLE SIX

MISCELLANEOUS

6.01 Participant Rights

Except to the extent required or provided for by mandatorily imposed law as in
effect and applicable hereto from time to time, neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund or account, nor
the payment of any benefits, shall be construed as giving to any Participant or
other person any legal or equitable right against the Employer, or any officer
or employee thereof, or the Board or the Administrator, except as herein
provided; nor shall any Participant have any legal right, title or interest in
the assets of the Employer, except in the event and to the extent that benefits
may actually be payable to him hereunder. This Plan shall not constitute a
contract of employment nor afford any individual any right to be retained or
continued in the employ of the Employer or in any way limit the right of the
Employer to discharge any of its employees, with or without cause. Participants
have no right to receive any payments or benefits that the Employer is
prohibited by applicable law from making.

6.02 Administrator Authority

(a) The Administrator will administer the Plan and have the full authority and
discretion necessary to accomplish that purpose, including, without limitation,
the authority and discretion to:

(i) resolve all questions relating to the eligibility of Participants;

 

14



--------------------------------------------------------------------------------

(ii) determine the amount of benefits, if any, payable to Participants under the
Plan and determine the time and manner in which such benefits are to be paid;

(iii) engage any administrative, legal, tax, actuarial, accounting, clerical, or
other services it deems appropriate in administering the Plan;

(iv) construe and interpret the Plan, supply omissions from, correct
deficiencies in and resolve inconsistencies or ambiguities in the language of
the Plan, resolve inconsistencies or ambiguities between the provisions of this
document, and adopt rules for the administration of the Plan which are not
inconsistent with the terms of the Plan document;

(v) compile and maintain all records it determines to be necessary, appropriate
or convenient in connection with the administration of the Plan; and

(vi) resolve all questions of fact relating to any matter for which it has
administrative responsibility.

(b) The Administrator shall perform all of the duties and may exercise all of
the powers and discretion that the Administrator deems necessary or appropriate
for the proper administration of the Plan, including, but not limited to,
delegation of any of its duties to one or more authorized officers. The
Administrator may delegate authority to administer the Plan pursuant to the
document entitled Benefit Committee Structure for the North America Retirement
Deferred Compensation, and Health and Welfare Plans Program, dated December 13,
2011, as such document may be amended or replaced from time to time. All
references to the authority of the Administrator in this Plan shall be read to
include the authority of any party to which the Administrator delegates such
authority.

(c) Any failure by the Administrator to apply any provisions of this Plan to any
particular situation shall not represent a waiver of the Administrator’s
authority to apply such provisions thereafter. Every interpretation, choice,
determination or other exercise of any power or discretion given either
expressly or by implication to the Administrator shall be final, conclusive and
binding upon all parties having or claiming to have an interest under the Plan
or otherwise directly or indirectly affected by such action, without
restriction, however, on the right of the Administrator to reconsider and
re-determine such action.

(d) Any decision rendered by the Administrator and any review of such decision
shall be limited to determining whether the decision was so arbitrary and
capricious as to be an abuse of discretion. The Administrator may adopt such
rules and procedures for the administration of the Plan as are consistent with
the terms hereof.

6.03 Claims and Appeals Procedure

(a) With respect to any claim for benefits which are provided exclusively under
this Plan, the claim and any related appeal shall be administered pursuant to
subsections (b) through (k) below. With respect to any claim for benefits which,
under the terms of the Plan, are provided under another employee benefit plan or
program maintained by an Employer, the Administrator shall determine any claim
and any related

 

15



--------------------------------------------------------------------------------

appeal regarding an individual’s eligibility under the Plan pursuant to
subsections (b) through (k) below but the administration of any other claim and
any related appeal with respect to such benefits (including the amount of such
benefits) shall be subject to the claims and appeals procedure specified in such
other employee benefit plan or program.

(b) A Participant or his duly authorized representative (the “claimant”) may
make a claim for benefits under the Plan by filing a written claim with the
Administrator. Determinations of each such claim shall be made as described
below; provided, however, that the claimant and the Administrator may agree to
extended periods of time for making determinations beyond those periods
described below.

(c) The Administrator will notify a claimant of its decision regarding his claim
within a reasonable period of time, but not later than ninety (90) days
following the date on which the claim is filed, unless special circumstances
require a longer period for processing of the claim and the claimant is notified
in writing of the reasons for an extension of time prior to the end of the
initial ninety (90) day period and the date by which the Administrator expects
to make the final decision. In no event will the Administrator be given an
extension for processing the claim beyond one hundred eighty (180) days after
the date on which the claim is first filed with the Administrator unless
otherwise agreed in writing by the claimant and the Administrator.

(d) If a claim is denied, the Administrator will notify the claimant of its
decision in writing. Such notification will be written in a manner calculated to
be understood by the claimant and will contain the following information: the
specific reason(s) for the denial; a specific reference to the Plan provision(s)
on which the denial is based; a description of additional information necessary
for the claimant to perfect his claim, if any, and an explanation of why such
material is necessary; and an explanation of the Plan’s claim review procedure
and the applicable time limits under such procedure and a statement as to the
claimant’s right to bring a civil action under ERISA after all of the Plan’s
review procedures have been satisfied.

(e) The claimant shall have sixty (60) days following receipt of the notice of
denial to file a written request with the Administrator for a review of the
denied claim. The decision by the Administrator with respect to the review must
be given within sixty (60) days after receipt of the request, unless special
circumstances require an extension and the claimant is notified in writing of
the reasons for an extension of time prior to the end of the initial sixty
(60) day period and the date by which the Administrator expects to make the
final decision. In no event will the decision be delayed beyond one hundred
twenty (120) days after receipt of the request for review unless otherwise
agreed in writing by the claimant and the Administrator.

(f) Every claimant will be provided a reasonable opportunity for a full and fair
review of an adverse determination. A full and fair review means the following:
the claimant will be given the opportunity to submit written comments,
documents, records, etc. with regard to the claim, and the review will take into
account all information submitted by the claimant, regardless of whether it was
reviewed as part of the initial determination; and the claimant will be
provided, upon request and free of charge, with copies of all documents and
information relevant to the claim for benefits.

 

16



--------------------------------------------------------------------------------

(g) The Administrator will notify the claimant of its decision regarding an
appeal of a denied claim in writing. The decision will be written in a manner
calculated to be understood by the claimant, and will include: the specific
reason(s) for the denial and adverse determination; a reference to the specific
Plan provisions on which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all information relevant to the claimant’s claim for benefits; and a
statement regarding the claimant’s right to bring a civil action under ERISA.

(h) If the Administrator fails to follow these procedures consistent with the
requirements of ERISA with respect to any claim, the claimant will be deemed to
have exhausted all administrative remedies under the Plan and will have the
right to bring a civil action under ERISA Section 502(a). This Article XII shall
be interpreted such that the claims procedures applicable under the Plan conform
to the claims review requirements of Part 5, Title I, of ERISA, and the
applicable provisions set forth in Department of Labor regulation
section 2560.503-1.

(i) Before filing any claim or action, the employee, former employee,
Participant, former Participant, or other individual, person, entity,
representative, or group of one or more of the foregoing (collectively, a
“Claimant”) must first fully exhaust all of the Claimant’s actual or potential
rights under the claims procedures of this Section 6.03, including such rights
as the Administrator may choose to provide in connection with novel claims or
issues or in particular situations. For purposes of the prior sentence, any
Claimant that has any claim, issue or matter that implicates in whole or in part
–

(A) The interpretation of the Plan,

(B) The interpretation of any term or condition of the Plan,

(C) The interpretation of the Plan (or any of its terms or conditions) in light
of applicable law,

(D) Whether the Plan or any term or condition under the Plan has been validly
adopted or put into effect, or

(E) Any claim, issue or matter deemed similar to any of the foregoing by the
Administrator,

(or two or more of these) shall not be considered to have satisfied the
exhaustion requirement of this Section 6.03(i) unless the Claimant first submits
the claim, issue or matter to the Administrator to be processed pursuant to the
claims procedures of Section 6.03 or to be otherwise considered by the
Administrator, and regardless of whether claims, issues or matters that are not
listed above are of greater significance or relevance. The exhaustion
requirement of this Section 6.03(i) shall apply even if the Administrator has
not previously defined or established specific claims procedures that directly
apply to the submission and consideration of such claim, issue or matter, and in
which case the Administrator (upon notice of the claim, issue or matter) shall
either promptly establish such claims procedures or shall apply (or act by
analogy to) the claims procedures of Section 6.03 that apply to claims for
benefits. Upon review by any court or other tribunal, this exhaustion
requirement is intended to be interpreted to require exhaustion in as many
circumstances as possible (and any steps necessary to effect this intent should
be taken).

 

17



--------------------------------------------------------------------------------

(j) Any claim or action that is filed in court against or with respect to the
Plan, the Administrator or the Employer must be filed within the applicable time
frame that relates to the claim or action, as follows:

(A) Claims or actions for Severance Benefits must be filed within two (2) years
of the later of the date the Participant received the Severance Pay Benefit or
the date of the relevant employee’s Separation from Service.

(B) For all other claims or actions, the claim or action must be filed within
two (2) years of the date when the Claimant knew or should have known of the
actions or events that gave rise to the claim or action.

Any claim or action filed after the applicable time frame stated above will be
void.

(k) Any claim or action in connection with the Plan must be filed in the United
States District Court for the Southern District of Florida.

6.04 Reliance on Tables and Reports

In administering the Plan, the Administrator is entitled to the extent permitted
by law to rely conclusively upon all tables, valuations, certificates, opinions
and reports which are furnished by accountants, legal counsel or other experts
employed or engaged by the Administrator. The Administrator will be fully
protected in respect of any action taken or suffered by the Administrator in
good faith reliance upon all such tables, valuations, certificates, reports,
opinions or other advice. The Administrator is also entitled to rely upon any
data or information furnished by the Employer or by a Participant as to any
information pertinent to any calculation or determination to be made under the
provisions of the Plan, and, as a condition to payment of any benefit under the
Plan the Administrator may request a Participant to furnish such information as
it deems necessary or desirable in administering the Plan.

6.05 Expenses

All Plan administration expenses shall be paid by the Corporation.

6.06 Disputes

Any and all disputes and controversies arising under or in connection with this
Plan shall be settled by arbitration conducted before one arbitrator sitting in
the State of Florida, or such other location agreed by the parties hereto, in
accordance with the rules for expedited resolution of employment disputes of the
American Arbitration Association then in effect. The determination of the
arbitrator shall be made within thirty days following the close of the hearing
on any dispute or controversy and shall be final and binding on the parties. The
parties shall be entitled to take discovery in such proceedings, in accordance
with the Federal civil rules, including, without limitation, propounding
interrogatories, requests for admission and taking depositions of parties and
witnesses. Each party shall be entitled to present the testimony of one or more
expert witnesses in such arbitration. Judgment may be entered on the award of
the arbitrator in any court having proper jurisdiction.

 

18



--------------------------------------------------------------------------------

6.07 Successors

(a) This Plan shall bind any successor of or to the Corporation, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Corporation
would be obligated under this Plan if no succession had taken place. In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Plan, the Corporation shall require such
successor expressly and unconditionally to assume and agree to perform the
Corporation’s obligations under this Plan, in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.

(b) The Plan shall inure to the benefit of and be binding upon and enforceable
by the Corporation and the Participants and their personal and legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees and legatees. If a Participant should die while any
amount would still be payable to the Participant hereunder had the Participant
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of Plan to the Participant’s estate.

6.08 Gender and Number

In determining the meaning of the Plan, words imparting the masculine gender
shall include the feminine and the singular shall include the plural, unless the
context requires otherwise. Unless otherwise stated, references to Sections are
references to Sections of this Plan.

6.09 References to Other Plans and Programs

Each reference in the Plan to any plan, policy or program, the Plan or document
of the Employer or affiliate of the Employer shall include any amendments or
successor provisions thereto without the necessity of amending the Plan for such
changes.

6.10 Notices

Notices and all other communications contemplated by this Plan shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid or when sent by express U.S. mail or overnight delivery through
a national delivery service (or an international delivery service in the case of
an address outside the U.S.) with signature required. Notice to the Corporation,
the Board or the Administrator shall be directed to the attention of the
Secretary of the Corporation at the address of the Corporation’s headquarters,
and notice to a Participant shall be directed to the Participant as the most
recent personal residence on file with the Corporation.

6.11 Service of Legal Process

Service of legal process may be made upon the Corporation’s registered agent,
Corporate Creations Network, at 11380 Prosperity Farms Road #221E, Palm Beach
Gardens, FL, 22410, or upon the Administrator to the attention of the
Corporation’s Vice President, Employment Law, at 6600 N. Military Trail, Boca
Raton, FL 33496.

 

19



--------------------------------------------------------------------------------

6.12 Plan Year

The records of the Plan shall be maintained on the basis of the Corporation’s
fiscal year.

6.13 No Duty to Mitigate

The Participant shall not be required to mitigate the amount of any payment
provided pursuant to this Plan, nor shall the amount of any such payment be
reduced by any compensation that the Participant receives from any other source,
except as provided in this Plan.

6.14 Withholding of Taxes

The Employer may withhold from any amount payable or benefit provided under this
Plan such Federal, state, local, foreign and other taxes as are required to be
withheld pursuant to any applicable law or regulation.

6.15 Governing Law

Except to the extent that the Plan may be subject to the provisions of ERISA,
the Plan will be construed and enforced according to the laws of the State of
Florida, without giving effect to the conflict of laws principles thereof.

6.16 Validity/Severability

If any provision of this Plan or the application of any provision to any person
or circumstances is held invalid, unenforceable or otherwise illegal, the
remainder of this Plan and the application of such provision to any other person
or circumstances will not be affected, and the provision so held to be invalid
or unenforceable will be reformed to the extent (and only to the extent)
necessary to make it enforceable or valid. To the extent any provisions held to
be invalid or unenforceable cannot be reformed, such provisions are to be
stricken here from and the remainder of this Plan will be binding on the Parties
and their successors and assigns as if such invalid or illegal provisions were
never included in this Plan from the first instance.

6.17 Miscellaneous

No waiver by a Participant or the Employer at any time of any breach by the
other party of, or compliance with, any condition or provision of this Plan to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not expressly set forth in this Plan.

6.18 Source of Payments

All payments provided under this Plan, other than payments made pursuant to any
Employer employee benefit plan which provides otherwise, shall be paid in cash
from the general funds of the Corporation, and no special or separate fund shall
be required to be established, and no other segregation of assets required to be
made, to assure payment. To the extent that any person acquires a right to
receive payments from the Corporation under this Plan, such right shall be no
greater than the right of an unsecured creditor of the Corporation.

 

20



--------------------------------------------------------------------------------

6.19 Survival of Provisions

Notwithstanding any other provision of this Plan, the rights and obligations of
the Corporation and the Participants under Article Four and Sections 6.03 and
6.06 through 6.19 will survive any termination or expiration of this Plan or the
termination of the Participant’s employment for any reason whatsoever.

 

21